DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 20 May 2021.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive.
Applicant argues:
Brittain, Wyatt, and Sun—alone or in any combination—do not teach or suggest “configuring the memory array, during the first refresh interval, after sampling the temperature,” as recited in amended independent claim 1.
Brittain is generally directed to “throttling] the number/frequency at which commands (read/write operations) are issued . . . based on stored parameter values and tracking of outstanding operations.” Brittain, Abstract. At portions cited by the Office Action, Brittain describes that “the memory controller actively manages the power down state of the DRAMs that are not in use to reduce the idle current.” Id., ]f [0071], However, a power down state, as described by Brittain, is not the same as the recited “refresh interval.” Therefore, actively managing the power down state, as described by Brittain, is not the same as and does not teach “configuring the memory array, during the first refresh interval, after sampling the temperature” as recited in amended independent claim 1 (emphasis added).
Further, Brittain does not teach sampling a temperature, let alone configuring the memory array after sampling the temperature. Instead, Brittain describes that “information is compared with the pre-programmed temperature/power parameter of the DIMM after each command cycle or after each change in the current state of the DIMM.” Id., [0077], But comparing information to the pre-programmed temperature, as 
Wyatt does not overcome the deficiencies of Brittain. Wyatt is generally directed to “controlling] a thermal throttle based, at least in part, on the temperature data.” Wyatt, Abstract. At portions cited by the Office Action, Wyatt describes that “the temperature data is continuously collected during inactive time on a memory interconnect, (e.g., during refresh cycles, interconnect calibration cycles, etc.)” Id., ]f [0051], However, continuously collecting temperature data during refresh cycles, as described by Wyatt, is not the same as and does not teach “configuring the memory array, during the first refresh interval, after sampling the temperature,” as recited in amended independent claim 1 (emphasis added). Wyatt further describes that “[determining whether a thermal threshold has been reached may include comparing processed temperature data with a thermal threshold value” Id., ][ [0048], But Wyatt does not teach configuring the memory array during a refresh interval, let alone configuring the memory array after sampling the temperature. Therefore, Wyatt does not teach or suggest “configuring the memory array, during the first refresh interval, after sampling the temperature,” as recited in amended independent claim 1.
The Examiner respectfully disagrees.  BRITTIAN discloses that the current operational state of the DRAM is evaluated after each command cycle.  The command cycle issues read and write commands that are stored in the read/write buffers ([0077]).  One of ordinary skill in the art knows that after the command cycle a refresh interval .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRITTIAN (U.S. Patent Application Publication #2006/0179333) in view of WYATT (U.S. Patent Application Publication #2007/0191993) and SUN (U.S. Patent #8,606,991 – used as evidence only).

1. BRITTIAN discloses A method, comprising: operating a memory array according to a timing cycle that comprises consecutively alternating access intervals (see [0055]: reading and writing to the memory; [0077]: power management occurring after a command cycle) and refresh intervals (see [0032]-[0033]: system operates with DRAM memories, common knowledge in the art dictates that this type of memory requires refresh cycles; as evidence see SUN column 1, refresh operations are performed on DRAM memory due to the properties of the memory), wherein operating the memory array comprises: accessing a portion of the memory array during a first access interval (see [0074]-[0076]: command targeting the memory is executed); sampling a temperature of a portion of the memory array during a first refresh interval that follows the first access interval (see [0077] after a memory access the current state of the DRAM is compared against a temperature parameter, see WYATT below regarding sampling during a refresh interval); configuring the memory array, during the first refresh interval, after sampling the temperature (see [0077]: power management logic evaluates the DRAM parameters after an access cycle; see [0071]: multiple power management techniques are employed including powering down some of the DRAM’s, this is considered reconfiguring the array; since reconfiguration decisions are based on temperate, the reconfiguration would necessarily occur after the temperature is known); and accessing a portion of the reconfigured memory array during a second access interval that follows the first refresh interval (see [0074]-[0076]: any changes made will affect future accesses, therefore access that occurs subsequent to the power management determination would occur on the reconfigured array).
BRITTIAN fails to disclose sampling a temperature of a portion of the memory array during a first refresh interval that follows the first access interval.
WYATT discloses sampling a temperature of a portion of the memory array during a first refresh interval that follows the first access interval (see [0051]: temperature data is collected during refresh cycles).  Sampling of temperature data during a refresh cycle is beneficial, since this is a time where there is inactive time for the memory (see [0051]).


8. The method of claim 1, wherein configuring the memory array further comprises: identifying latency information associated with an operation of the memory array, wherein the latency information comprises a duration of the first access interval, the first refresh interval, the second access interval, or a combination thereof; and outputting the latency information to a controller via a mode register, wherein the latency information is based at least in part on the sampled temperature (see BRITTIAN [0051]-[0055]: commands to the memory can be throttled, this throttling would be the latency information fed to the controller).

9. The method of claim 1, wherein operating the memory array during an access interval comprises: performing a read operation on one or more memory cells of the memory array (see BRITTIAN [0055]: read operations); performing a write operation on one or more memory cells of the memory array (see BRITTIAN [0055]: write operations); and activating one or more sense components of the memory array or (see BRITTIAN: memory system is a DRAM, change and sense operations are necessarily present to allow for reading and writing of data).

10. The method of claim 1, further comprising: receiving, from a controller, a command during a refresh interval of the timing cycle, wherein the memory array is reconfigured based at least in part on receiving the command (see BRITTIAN [0071]: powering down certain DRAM’s would be the result of a command from the power management logic; [0077]: reconfiguration takes place between command cycles, which would be during the refresh cycles).

11. The method of claim 1, further comprising: accessing a portion of the memory array during a third access interval (see BRITTIAN [0074]-[0076]: command targeting the memory is executed); sampling a temperature of a portion of the memory array during a second refresh interval that follows the third access interval (see WYATT [0051]: temperature data is collected during refresh cycles); configuring the memory array, during the second refresh interval, based at least in part on sampling the temperature during the second refresh interval (see BRITTIAN [0077]: power management logic evaluates the DRAM parameters after an access cycle; see [0071]: multiple power management techniques are employed including powering down some of the DRAM’s, this is considered reconfiguring the array); and accessing a portion of the configured memory array during a fourth access interval that follows the second refresh interval (see BRITTIAN [0074]-[0076]: any changes made will affect future accesses, therefore access that occurs subsequent to the power management determination would occur on the reconfigured array).

12. The method of claim 1, wherein the access intervals comprise a different duration than the refresh intervals (common knowledge with respect to DRAM memory would dictate that the intervals comprise different time periods; for evidence see SUN column 3, a DRAM has a specific refresh time and that allows for multiple accesses to occur between refresh intervals.).

13. The method of claim 1, wherein the timing cycle comprises at least one more access interval than refresh intervals (common knowledge with respect to DRAM memory would dictate that the intervals comprise different time periods; for evidence see SUN column 3, a DRAM has a specific refresh time and that allows for multiple accesses to occur between refresh intervals, therefore there could be many more access intervals than refresh intervals).

14. The method of claim 1, wherein the access intervals and the refresh intervals are mutually exclusive in time (see SUN column 1, refresh cycles and read/write cycles do not overlap).

19. BRITTIAN discloses An apparatus, comprising: a memory array that comprises at least one memory cell, the memory array configured to operate according to a timing cycle that comprises consecutively alternating access intervals (see [0055]: reading and writing to the memory; [0077]: power management occurring after a command cycle) and refresh intervals (see [0032]-[0033]: system operates with DRAM memories, common knowledge in the art dictates that this type of memory requires refresh cycles; as evidence see SUN column 1, refresh operations are performed on DRAM memory due to the properties of the memory); and a controller coupled with the memory array, wherein the controller is operable to: initiate accessing a portion of the memory array during a first access interval (see [0074]-[0076]: command targeting the memory is executed); sample a temperature of a portion of the memory array during a first refresh interval that follows the first access interval (see [0077] after a memory access the current state of the DRAM is compared against a temperature parameter, see WYATT below regarding sampling during a refresh interval); configure the memory array during the first refresh interval after sampling the temperature (see [0077]: power management logic evaluates the DRAM parameters after an access cycle; see [0071]: multiple power management techniques are employed including powering down some of the DRAM’s, this is considered reconfiguring the array; since reconfiguration decisions are based on temperate, the reconfiguration would necessarily occur after the temperature is known); and initiate accessing a portion of the configured memory array during a second access interval that follows the first refresh interval (see [0074]-[0076]: any changes made will affect future accesses, therefore access that occurs subsequent to the power management determination would occur on the reconfigured array).
BRITTIAN fails to disclose sampling a temperature of a portion of the memory array during a first refresh interval that follows the first access interval.
(see [0051]: temperature data is collected during refresh cycles).  Sampling of temperature data during a refresh cycle is beneficial, since this is a time where there is inactive time for the memory (see [0051]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BRITTIAN to sample temperature data during a refresh interval, as disclosed by WYATT.  One of ordinary skill in the art would have been motivated to make such a change to allow for temperature data to be collected while the memory is inactive, as taught by WYATT.  BRITTIAN and WYATT are analogous references as both are directed to DRAM management with respect to temperature.

20. The apparatus of claim 19, wherein the controller is operable to: initiate accessing a portion of the memory array during a third access interval (see BRITTIAN [0074]-[0076]: command targeting the memory is executed); sample a temperature of a portion of the memory array during a second refresh interval that follows the third access interval (see WYATT [0051]: temperature data is collected during refresh cycles); configure the memory array, during the second refresh interval, based at least in part on sampling the temperature during the second refresh interval (see BRITTIAN [0077]: power management logic evaluates the DRAM parameters after an access cycle; see [0071]: multiple power management techniques are employed including powering down some of the DRAM’s, this is considered reconfiguring the array); and initiate accessing a portion of the configured memory array during a fourth access interval that follows the second refresh interval (see BRITTIAN [0074]-[0076]: any changes made will affect future accesses, therefore access that occurs subsequent to the power management determination would occur on the reconfigured array).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRITTIAN (U.S. Patent Application Publication #2006/0179333), WYATT (U.S. Patent Application Publication #2007/0191993) and SUN (U.S. Patent #8,606,991 – used as evidence only) as applied to claims 1, 8-14 and 19-20 above, and further in view of OLARIG (U.S. Patent Application Publication #2002/0066047).

2. The method of claim 1 (see REF1 above), further comprising: sampling a temperature of the portion of the memory array during the non- consecutive refresh intervals (see OLARIG below); and configuring the memory array based at least in part on sampling the temperature during non-consecutive refresh intervals (see BRITTIAN [0071], [0077]: configuration of memory array based on temperature sampling, see OLARIG below regarding the sampling occurring during non-consecutive refresh intervals).
BRITTIAN fails to disclose sampling a temperature of the portion of the memory array during the non- consecutive refresh intervals.
(see [0039]: time interval for scheduling a temperature calibration for a DRAM memory system).  The frequency for calibration can either be increased to decreased based on how the system is performing (see [0043]-[0044]).  Therefore, the temperature sampling will occur during non-consecutive intervals when the frequency is decreased.  Furthermore, BRITTIAN disclsoes that power and temperature variations are not instantaneous (see [0019]).  Therefore, temperature monitoring can occur over set windows of time, further suggesting that it is not necessary to sample the temperature during every refresh cycle.  Spacing out the sampling would help reduce the load on the system as less work is being requested.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BRITTIAN to sample the temperature during non-consecutive refresh cycles, as disclosed by OLARIG.  One of ordinary skill in the art would be motivated to make such a modification to reduce the work load on the system by spacing out the interval in which the temperature is sampled, as taught by OLARIG.  BRITTIAN and OLARIG are analogous references as both are directed to sampling the temperature of a DRAM memory system.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRITTIAN (U.S. Patent Application Publication #2006/0179333), WYATT (U.S. Patent Application Publication #2007/0191993) and SUN (U.S. Patent #8,606,991 – used as evidence only) as applied to claims 1, 8-14 and 19-20 above, and further in view of KIM (U.S. Patent Application Publication #2005/0104566).

3. The method of claim 1 (see BRITTIAN above), further comprising: comparing the sampled temperature to a reference temperature; and adjusting, during the first refresh interval, a voltage applied to a regulator during the first refresh interval based at least in part on the comparing the sampled temperature to the reference temperature (see KIM below).
BRITTIAN fails to disclose comparing the sampled temperature to a reference temperature; and adjusting, during the first refresh interval, a voltage applied to a regulator during the first refresh interval based at least in part on the comparing the sampled temperature to the reference temperature.
KIM discloses comparing the sampled temperature to a reference temperature; and adjusting, during the first refresh interval, a voltage applied to a regulator during the first refresh interval based at least in part on the comparing the sampled temperature to the reference temperature (see [0027]-[0029]: voltage generator is adjusted based on DRAM temperature).  Altering the voltage generator and/or charge pumps allows the operation of the DRAM to be modified in response to temperature changes, thereby improving device performance (see [0011]).  BRITTIAN further discloses that the system incorporates conventions techniques, in addition to the disclosed feedback mechanisms to control temperature and power (see BRITTIAN [0046]; [0010]: conventional power control is provided by voltage/current control).


4. The method of claim 3, further comprising: determining that the sampled temperature is lower than the reference temperature, wherein the voltage applied to the regulator is increased based at least in part on the sampled temperature being lower than the reference temperature (see KIM [0029]: voltage is reduce for rising temps, conversely the voltage would be increased for falling temps).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRITTIAN (U.S. Patent Application Publication #2006/0179333) in view of WYATT (U.S. Patent Application Publication #2007/0191993), LUTHRA (U.S. Patent Application Publication #2015/0194191) and SUN (U.S. Patent #8,606,991 – used as evidence only).

15. BRITTIAN discloses An apparatus, comprising; a memory array that comprises a memory cell (see [0032]-[0033]: DRAM), the memory array configured to operate according to a timing cycle that includes consecutively alternating access (see [0055]: reading and writing to the memory; [0077]: power management occurring after a command cycle) and refresh intervals (see [0032]-[0033]: system operates with DRAM memories, common knowledge in the art dictates that this type of memory requires refresh cycles; as evidence see SUN column 1, refresh operations are performed on DRAM memory due to the properties of the memory); a temperature sensor coupled with the memory cell that is configured to sample a temperature of the memory cell during a first refresh interval (see [0077] after a memory access the current state of the DRAM is compared against a temperature parameter, see WYATT below regarding sampling during a refresh interval) that follows a first access interval (see [0074]-[0076]: command targeting the memory is executed), wherein the memory array is reconfigured, during the first refresh interval, after sampling the temperature (see [0077]: power management logic evaluates the DRAM parameters after an access cycle; see [0071]: multiple power management techniques are employed including powering down some of the DRAM’s, this is considered reconfiguring the array; since reconfiguration decisions are based on temperate, the reconfiguration would necessarily occur after the temperature is known); and a latch coupled with the temperature sensor that is configured to store a temperature associated with the temperature sensor for reconfiguring the memory array (see LUTHRA below).
BRITTIAN fails to disclose sampling a temperature of a portion of the memory array during a first refresh interval that follows the first access interval.
WYATT discloses sampling a temperature of a portion of the memory array during a first refresh interval that follows the first access interval (see [0051]: temperature data is collected during refresh cycles).  Sampling of temperature data during a refresh cycle is beneficial, since this is a time where there is inactive time for the memory (see [0051]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BRITTIAN to sample temperature data 
BRITTIAN fails to disclose a latch coupled with the temperature sensor that is configured to store a temperature associated with the temperature sensor for reconfiguring the memory array.
LUTHRA discloses a latch coupled with the temperature sensor that is configured to store a temperature associated with the temperature sensor for reconfiguring the memory array (see [0032]: look up table that stores voltage values).  The table of voltage values are referenced based on the temperature to determine the correct voltage outputs for the memory (see [0035]).  Some portions of the memory may have different temperature compensation requirements (see [0033]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BRITTIAN to store associated temperatures in order to provide the correct voltage levels, as disclosed in LUTHRA.  One of ordinary skill in the art would be motivated to make such a change in order to provide the correct voltage levels as portions of the memory may have different temperature compensation requirements, as taught by LUTHRA.  BRITTIAN and LUTHRA are analogous references as both are directed to temperature control of DRAM memory systems.

(see LUTHRA [0039]: analog voltage output is generated).

17. The apparatus of claim 16, further comprising: an analog circuit coupled with the latch that is configured to output a digital- to-analog converter (DAC) value based at least in part on the sampled temperature of the memory cell, wherein the voltage applied to the memory cell is adjusted based at least in part on the DAC value (see LUTHRA [0039]: DAC is used to generate the analog voltage output).

18. The apparatus of claim 15, further comprising: a mode register coupled with the temperature sensor; and a latency output component coupled with the mode register that is configured to output latency information during one or more access intervals and refresh intervals (see BRITTIAN [0051]-[0055]: commands to the memory can be throttled, this throttling would be the latency information fed to the controller), wherein a duration of the access intervals, the refresh intervals, or both is adjusted based at least in part on the latency information (see BRITTIAN [0051]-[0053]: duration of read/write access is modified based on temperature).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136